Order of the Supreme Court, New York County (Allen Murray Myers, J.), entered on November 10, 1983 and judgment, based thereon, entered on November 15,1983, which denied the motion by defendant City of New York for summary judgment dismissing the complaint and granted plaintiff’s motion for summary judgment in the amount of $84,381, representing additional interest on a condemnation award together with counsel fees, is modified, on the law, the facts, and in the exercise of discretion, to the extent of vacating the award of counsel fees in the sum of $10,000, and otherwise affirmed, without costs or disbursements. 11 Although the court is authorized to award counsel fees “to any party to a difficult or extraordinary case”, the statutory amount permissible is limited to a sum not exceeding $3,000. (CPLR 8303, subd [a], par 2.) However, in the instant situation, Special Term allowed an award of counsel fees in the amount of $10,000. Moreover, since the record herein fails to demonstrate that the action was of such a difficult or extraordinary nature as to warrant an award of counsel fees, there appears to be no basis to depart from the general rule that such fees constitute a nonrecoverable item. {City of Buffalo v Clement Co., 28 NY2d 241; Tucker v Toia, 64 AD2d 826.) Concur — Sullivan, J. P., Carro, Asch and Milonas, JJ.